UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6240



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ROMERO DAVIS, a/k/a BeBe,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-98-360, CA-99-3879-19-0)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Romero Davis, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Romero Davis appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court.   See United

States v. Davis, Nos. CR-98-360; CA-99-3879-19-0 (D.S.C. filed Oct.

23, 2000, entered Oct. 24, 2000; filed Jan. 23, 2001, entered Jan.

24, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2